Citation Nr: 0522681	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-11 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active duty training from April 1973 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

On substantive appeal in August 2002, the veteran indicated 
that he wanted to appear at a travel board hearing at the RO.  
In March 2004, he indicated that he wanted to appear at a 
video conference hearing instead.  The video conference 
hearing was initially scheduled to be held in April 2004, but 
it was rescheduled.  The rescheduled hearing was scheduled 
for July 19, 2004.  The veteran failed to appear and no 
further action in this regard is warranted.  38 C.F.R. 
§ 20.702(d) (2004).


FINDINGS OF FACT

1.  The right ankle condition is not service related.

2.  A current diagnosis of hypertension has not been made.


CONCLUSIONS OF LAW

1.  The veteran's right ankle condition was not incurred in, 
aggravated by, or related to active duty.  
38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.303 (2004).

2.  The veteran's hypertension was not incurred in, 
aggravated by, or related to active duty.  
38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service, during a period of 
war.  38 U.S.C.A. § 1110.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Active military, naval, or air service includes (1) active 
duty, any period of active duty for training during which a 
person was disabled or died from a disease or injury; and (2) 
any period of inactive duty training during which a person 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
"Active duty" is defined as full-time duty in the Armed 
Forces, other than active duty for training.  38 C.F.R. 
§ 3.6(b)(1).  "Active duty for training" is defined as 
"[f]ull-time duty performed by members of the National Guard 
in any State under 38 U.S.C. §§ 101(22)(c); 
38 C.F.R. § 3.6(c)(3).  "Inactive duty for training" is 
defined as "[d]uty (other than full time duty) performed by a 
member of the National Guard in any State under  or the prior 
corresponding provisions of law."  38 C.F.R. § 3.6(d)(4).

To establish service connection, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the complete collection of the veteran's 
service administrative and medical records is unavailable.  
When service medical records are not available, the Board's 
obligation to explain its findings and to consider the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background and Analysis

Right Ankle Disorder

The veteran maintains that he injured his right ankle during 
basic training.  He recalled that while in service he twisted 
his ankle and received treatment to include x-ray studies, a 
wrap, and crutches.  

The probative and persuasive evidence of record shows 
diagnoses of arthritis of the right ankle and chronic 
instability of the right ankle.  It also shows that in 1982 
the veteran underwent both an Evans procedure of the right 
ankle and an arthrotomy of the right ankle with removal of 
spurs from anterior portion of the ankle.  

The probative and persuasive evidence does not show that the 
veteran's right ankle was incurred in, aggravated by, or in 
any way related to his active duty.  The available service 
medical and administrative records (which are dated February 
1973 and June and July 1978) do not reference a right ankle 
injury.  This evidence weighs against the veteran's claim in 
this regard.  The records reflect contemporaneous treatment 
reports, one which referenced the veteran's feet, and are 
deemed more reliable than the veteran's recollections.  

Thereafter, the record is silent for any complaints of or 
treatment for a right ankle injury until 1982, approximately 
eight years after the veteran's active duty for training 
period.

Even though the post-service medical evidence shows treatment 
for a right ankle disorder, it does not provide a medical 
nexus between the disorder and the veteran's active duty.  A 
June 1982 clinical entry which reflects that the veteran had 
"questionable injury to his right ankle in the service about 
10 years ago and now it gives way especially on uneven ground 
or any sort of hill" is acknowledged.  Nonetheless, that 
clinical entry is of little or no probative value.  The 
physician explicitly noted that the right ankle injury was 
questionable.  It is also noted that a bare transcription of 
a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  As such, the aforementioned clinical entry is not of 
sufficient probative value to establish service connection. 

In addition to the foregoing, the other objective medical 
evidence shows that the veteran's current right ankle 
disability was caused by post-service work-related accidents.  
The reports show that the veteran's injury occurred after he 
twisted his ankle on several occasions while at work.  See 
July 1982 and December 1982 admission and discharge summary 
reports from the Swedish Hospital Medical Center.  The 
clinical entries from the Seattle Orthopaedic and Fracture 
Clinic also indicate that the veteran's disorder was work 
related and that his insurance company covered the medical 
expenses.  See 1982 clinical entries from the Seattle 
Orthopaedic and Fracture Clinic. 

Here, the veteran's assertions are acknowledged.  
Nonetheless, without competent medical evidence etiologically 
relating his current right ankle disorder to active duty, his 
assertions are of no probative value.  Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran does not have the requisite medical expertise.  

Given the foregoing, the Board fines that the preponderance 
of the evidence weighs against the veteran's claim.  The 
competent evidence does not demonstrate that the veteran's 
right ankle disorder occurred, was aggravated by, or is in 
any related to his active duty for training period.  
Accordingly, the claim is denied.  38 U.S.C.A. §§ 101(24), 
1110; 38 C.F.R. §§ 3.6, 3.303.



Hypertension

The veteran essentially maintains that hypertension began in 
service.  A review of the record, however, fails to show a 
current diagnosis of hypertension.  

Indeed, a July 1978 Individual Sick Slip indicates that the 
veteran's blood pressure reading was elevated at 140/104.  
But, the slip also records diagnoses of bronchitis and an 
upper respiratory infection.  A diagnosis of hypertension was 
not made, and the other available service medical records are 
negative.  In addition to the foregoing, although the 1982 
medical reports from the Swedish Hospital Medical Center 
record a history of hypertension, the reports do not reflect 
a diagnosis of hypertension.  Moreover, the November 1999 
reports from VA Medical Center are negative in this regard.  
Given the absence of a current hypertensive disability, the 
preponderance of the evidence weighs against the veteran's 
claim.  38 C.F.R. § 3.303 (2004); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In spite of the veteran's assertions, there is no competent 
medical evidence demonstrating a current diagnosis of 
hypertension.  Thus, his assertions are of no probative 
value.  Evidence that requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran does not have 
the requisite medical expertise.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim.  The competent evidence does not demonstrate 
a current diagnosis of hypertension.  The claim is denied.  
38 U.S.C.A. §§ 101(24), 1110; 38 C.F.R. §§ 3.6, 3.303.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)). 

The veteran and his representative have been notified of the 
information and medical or lay evidence needed to 
substantiate his claims.  By rating decision dated in July 
2000, Statement of the Case dated in June 2002, and VA letter 
dated in March 2001, VA apprised the veteran and his 
representative of the law applicable in adjudicating the 
appeal, the reasons and bases for the VA decision, and the 
information and evidence needed to substantiate the claim.  
In the March 2001 letter, VA told the veteran that to 
substantiate his claim, he needed to demonstrate that he had 
sustained an injury in military service or a disease that 
began in or was made worse during military service; a current 
physical or mental disability; and a relationship between his 
current disability and injury, disease, or event in service.  
VA told the veteran that he should provide medical 
information and/or evidence about his doctor's records, 
medical diagnoses, and medical opinions.  VA also told the 
veteran that it would assist him with obtaining medical 
records, employment records, or records from other Federal 
agencies.  VA has fulfilled its duty to inform the veteran of 
the information and evidence needed to substantiate his 
claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes the available service medical records 
associated with active duty, VA medical reports dated in 
1999, and private medical reports dated in 1982.  The veteran 
was furnished medical release of information forms and told 
to inform VA of any additional dates and places of treatment, 
as well as any other pertinent information or evidence in the 
veteran's control.  Neither the veteran nor his 
representative has identified any outstanding evidence which 
could be used to support the issue on appeal.  

As previously noted, the complete collection of the veteran's 
service administrative and medical records are not available.  
The record however reflects that the RO made reasonable 
attempts to obtain such reports.  The record shows that 
several requests for information were submitted to the 
Adjutant General State of South Carolina and the Army 
National Guard.  See May 2000 VA letter, May 2000, and 
November 2001 Requests For Information.  No records were 
available.  See June 2000 Response from the Adjutant General 
State of South Carolina, November 2000 Response from the 
Department of the Army, April 2002  Request For Information, 
and May 2002 Memo to File.  The record also shows that the 
veteran was apprised of the unavailability of his service 
reports and provided with the opportunity to submit such 
evidence and any other additional evidence to substantiate 
his claims.  See August 2001 and April 2002 VA letters to 
veteran.  No additional evidence was submitted.

Given the foregoing, VA has met its duty to assist the 
veteran in the development of this appeal and there is no 
need for further development.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159(d).


ORDER

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for hypertension is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


